On Motion for Rehearing.
We agree that the burden of proof was on appellants to disprove the validity of the previously probated will. We make this statement in deference to appellees’ suggestion of its importance.
Appellees complain that the evidence does not show appellants to have a justiciable interest in decedent’s estate. The evidence shows that appellants are brothers and sisters of decedent. In our opinion this evidence is prima facie proof of interest and cast the burden on appellees of proving other facts which might destroy such interest.
Appellees also contend that there was no evidence to show when the will or *811codicil was executed hence it was impossible for appellants to prove decedent’s mental condition on such critical dates. This case was tried on the County Court pleadings. We quote from the pleading of the Executor :
“And now comes the Defendant and specially denies that the said Isla A. Kelso was of unsound mind or memory at the time that she executed said will dated December 10, 19S2, or at the time that she executed the codicil to said will, which codicil is dated January 29, 1953.”
Similar allegations were made in the intervention of the Presbyterian Home.
It is unnecessary to prove facts pleaded by one’s adversary.
We recognize the weakness of the testimony to show mental incapacity but cannot convince ourselves that it does not constitute a scintilla of proof of such fact.
The motion is overruled.
Motion overruled.